DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "wherein the plurality" in line 2. There is insufficient antecedent basis for this limitation in the claim. However, even if it was fixed it will be the same claim as claim 2, which would create a 112 (d) issue.
Independent Claim 3 and Independent claim 5 are unclear. They first use Nth microphone and the Nth delay but then say the Kth microphone and Kth delay. Examiner could not figure out what the claim was supposed to be claiming. All of their dependent claims are also rejected, because of their dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wake US PG-Pub 2001/0019516 in view of endolith “Cross Correlation”.

Regarding claim 1, Wake teaches a first selection circuit; a plurality of signal retention circuits; and a second selection circuit, wherein an analog signal is input to the semiconductor device, wherein the first selection circuit is configured to sample the analog signal more than once at different times, wherein the first selection circuit outputs an analog potential obtained by sampling to one of the plurality of the signal retention circuits; wherein the one of the plurality of the signal retention circuits is configured to retain the analog potential, (Fig. 6 & [0052]-[0053]: when performing cross-correlation the audio signals will get selected using a 1st selection circuit as the audio signal gets sample at 16khz, which in order to have 32 to 40 samples it needs to store it’s value/voltage or as it is alternatively called potential energy in a memory which can be refer to as a retention circuit).
Wake failed to teach wherein the second selection circuit outputs the analog potential retained in the one of the plurality of the signal retention circuits, at a time different from the times when the analog signal is sampled.  
However, endolith teaches second selection circuit outputs the analog potential retained in the one of the plurality of the signal retention circuits, at a time different from the times when the analog signal is sampled (pg. 1 middle of page: “cross-correlation instead of convolution, you either need to time-reverse one of the signals before doing the FFT”, meaning, that one way to do cross-correlation is to select the signal at time reverse which will then the selection will have a different time as it was originally sample since it is time reverse).
Wake and endolith are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because there are different ways to do cross correlation and selecting an audio signal at a different time as it was originally sample is one way to do cross correlation to determine the delay different of two audio signal for determining direction of the audio signal.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wake US PG-Pub 2001/0019516 in combination with endolith “Cross Correlation” in view of Yamazaki US PG-Pub 2012/0057396.

Regarding claim 2, the combination failed to teach wherein the one of the plurality of the signal retention circuits comprises a transistor and a capacitor, and wherein the transistor comprises a metal oxide in a channel formation region.  
However, Yamazaki teaches wherein the one of the plurality of the signal retention circuits comprises a transistor and a capacitor, and wherein the transistor comprises a metal oxide in a channel formation region (Fig. 6 & [0088] & [0133]: transistor and capacitor as a memory/retention circuit and they use oxide semiconductor in a channel formation).
The combination and Yamazaki are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using transistor is an alternate equivalent way for making selection and storing data on devices.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654